OPINION — AG — ** RESIGNATION — CITY COUNCIL — WITHDRAWAL ** IN THE ABSENCE OF A STATUTORY PROVISION TO THE CONTRARY, A WRITTEN RESIGNATION OF A TRUSTEE FROM A STATUTORY TOWN BOARD OF TRUSTEES IS UNILATERALLY IRREVOCABLE UPON ACCEPTANCE OF THE RESIGNATION BY THE TOWN BOARD OF TRUSTEES. WHETHER OR NOT THE PARTICULAR STATUTORY TOWN BOARD OF TRUSTEES HAS ENACTED A STATUTORY PROVISION CONTRARY TO CASE LAW IS A QUESTION OF FACT THAT HIS OFFICE CANNOT ANSWER. (MUNICIPALITY, ACCEPTANCE, APPROVAL, PUBLIC OFFICER, RESIGN, ACCEPT, VOTE UPON, VACANCY, EFFECTIVE DATE) CITE: 11 Ohio St. 12-101 [11-12-101], 11 Ohio St. 12-106 [11-12-106], 11 Ohio St. 12-114 [11-12-114] (RICHARD MILDREN) ** SEE OPINION NO. 90-506 (1990)